aioe?
Ve

& AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) “Ss 2 2 , Page | of |

~

OY

UNITED STATES DISTRICT COURT -
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
v. (For Offenses Cormmitted Cn or After November 1, 1987)

Jose Adan Morales-Lopez Case Number: 3:19-mj-24235

Holly S Hanover

Defendant's Attorney}

 

 

REGIST RATION NO. 74476298

THE DEFENDANT: oc OCT 24 2019
Xl pleaded guilty to count(s) 1 of Complaint

 

CLERK, IWS DISTRICT COURT

 

 

 

 

 

 

L1 was found guilty to count(s) . SOUTHERN DISTRICT GF CALIFORNIA
after a plea of not guilty. | BY penuly
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 4
CI The defendant has been found not suilty on count(s)
LC] Count(s)_ . dismissed on the motion of the United States.
IMPRISONMEN T

The defendant i is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

. |
AME SERVED — a days

 

Assessment: $10 WAIVED W& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

[] Court recommends defendant be deported/removed with relative, charged in case’ -

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and

United States Attorney of any material change in the defendant's economic circumstances.

Thursday, October 24, 2019
Date of Ay | of Sentence

Received \~ LM Ne , J i. 4 fo bik

DUSM HONORABLE JOHN L ATEINDERG
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy , 3:19-mj-24235

 
